                            United States District Court
                                      for the
                            Southern District of Florida

Craig Salvani, Plaintiff,               )
                                        )
v.                                      )
                                        ) Civil Action No. 17-24567-Civ-Scola
Corizon Health, Inc., and others,       )
Defendants.                             )
                                        )

                     Opinion Order on Motions to Dismiss
       Plaintiff Craig Salvani brings this action asserting seven claims under 28
U.S.C. § 1983 against certain prison medical care providers whose alleged
deliberate indifference to his Eighth Amendment rights resulted in the
amputation of his legs. As relevant here, the Plaintiff asserts two claims on a
Monell theory of liability against Defendants Wexford Health Sources, Inc.
(“Wexford”) and Corizon Health, Inc. (“Corizon”) (Wexford and Corizon,
collectively, the “Corporate Defendants”).
       Now before the Court are motions to dismiss filed by Wexford (ECF No.
56) and Corizon (ECF No. 53). The Court has reviewed the motions, all
opposing and supporting submissions, the record in this case and the
applicable law, and is otherwise fully advised. For the reasons set forth below,
the Court denies the motions to dismiss (ECF Nos. 53, 56).
1.    Background 1
       This case arises as a result of medical treatment received by the Plaintiff
while he was an inmate in custody of the Florida Department of Corrections.
According to the second amended complaint (the “SAC,” ECF No. 52), the
Plaintiff began his sentence on February 6, 2014, and was received at the
South Florida Reception Center, where the Defendant Wexford provided health
care services under contract with the Department of Corrections. Upon intake,
he underwent an initial screen and medical assessment, including a blood
draw and urinalysis. According to the Plaintiff, the results indicated that he


1      The Court accepts as true the facts pled in the Complaint. Cf. Beck v.
Deloitte & Touche, 144 F.3d 732, 735 (11th Cir. 1998) (“In evaluating the
sufficiency of a complaint, a court must accept the well pleaded facts as true
and resolve them in the light most favorable to the plaintiff.”).
had an infection, and he was complaining of back pain, coughing green mucus,
and not feeling well. Six days later, on February 12, 2014, Defendant Esther
Mathurin (“Mathurin”) conducted his initial medical exam, and she noted that
his previous lab results established that he had an infection and showed signs
of sepsis. Mathurin also obtained a radiology report that showed a granuloma
on the Plaintiff’s left lung, and recommended a follow-up x-ray. No follow-up
chest x-ray was scheduled and the Plaintiff received no further treatment for
his infection or sepsis at that time.
       Days later, the Plaintiff made a sick call and was seen by Defendant
Marta Castillo (“Castillo”), who noted signs of a worsening infection and sepsis,
but nevertheless did not provide treatment.
       On February 20, 2014, the Plaintiff was transferred to Reception Medical
Center, where the Defendant Corizon provided health care services under
contract with the Department of Corrections. Upon his arrival, no medical
intake was performed, and despite his continuing complaints of dizziness and
serious night sweats, he was apparently threatened by unnamed medical staff
with being placed in confinement rather than be allowed to make a sick call. At
1:14 a.m. on February 24, 2014, the Plaintiff was seen on an emergency basis
because he could not speak, was hyperventilating, confused, hypotensive,
tachycardic, had bilateral crackles, and the medical staff could not start an I.V.
Three hours later, the Plaintiff was examined by the Defendant Josue Jorge-
Caraballo (“Jorge-Caraballo”), who did not immediately call an ambulance or
provide treatment for the severe sepsis. Less than an hour later, the Plaintiff
had become non-responsive to questions. At 8:20 a.m., an ambulance was
called, and the Plaintiff went into cardiac arrest.
       At the hospital, the Plaintiff was diagnosed with severe sepsis, tricuspid
valve endocarditis, pneumonia, severe esophagitis, malnourishment, and acute
renal failure. As a result of the sepsis, the Plaintiff’s legs had to be amputated.

      A.    Procedural History
       Plaintiff filed his complaint on December 18, 2017, which he later
amended with leave of Court. (ECF Nos. 1, 38-40.) On May 9, 2018, the
Defendants filed motions to dismiss the amended complaint, (ECF Nos. 42-44),
which the Court granted, dismissing the amended complaint without prejudice,
(ECF No. 50). That dismissal was premised on the Court’s holding that the
Plaintiff failed to state a claim for “deliberate indifference that violates the
Eighth Amendment based upon either failing to provide medical treatment or
an unreasonable delay,” and further failed to allege facts giving rise to a claim
for relief against certain individual defendants. (Id. at pp. 4-5.)
        The Plaintiff timely filed the SAC against a subset of defendants,
asserting seven Eighth Amendment deliberate indifference claims under 42
U.S.C. § 1983. (ECF No. 52.) As relevant here, the Plaintiff’s separate claims
against the Corporate Defendants are based on the common theories that each
maintained customs, policies and practices of (i) “failing to provide and
delaying necessary medical care,” (id. at ¶¶ 254, 268); and (ii) “using costs,
rather than known medical need, as the deciding factor in determining if, and
what kind, of medical care would be provided,” (id. at ¶¶ 255, 269), which
constituted deliberate indifference to Plaintiff’s Eighth Amendment rights and
proximately caused his injuries. Corizon is further alleged to have “fail[ed] to
train and discipline its employees for failing to provide medical care,” citing a
previous incident involving Caraballo that resulted in the death of an inmate.
(Id. at ¶ 256.)
        The Corporate Defendants again move to dismiss. (ECF Nos. 53, 56.)2
Both parties argue that the SAC still contains insufficient factual allegations to
state a claim for deliberate indifference. Wexford also argues that the SAC is a
shotgun pleading and requests the Court to strike certain of the Plaintiff’s
damage requests.

2.    Legal Standard
       A court considering a motion to dismiss filed under Federal Rule of Civil
Procedure 12(b)(6) must accept all of the complaint’s allegations as true,
construing them in the light most favorable to the plaintiff. Pielage v.
McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
only contain a short and plain statement of the claim showing that the pleader
is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007). “But where the well-pleaded facts do not permit the
court to infer more than the mere possibility of misconduct, the complaint has
alleged—but it has not shown—that the pleader is entitled to relief.” Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal
punctuation omitted).
       “A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “Threadbare recitals
of the elements of a cause of action, supported by mere conclusory statements,

2     The remaining individual defendants, Jorge-Caraballo, Stephanie
Loznicka, R.N., Castillo, Mathurin and James Townsend, L.P.N., answered and
asserted affirmative defenses to the SAC. (ECF Nos. 54, 55, 57.)
do not suffice.” Id. Thus, a pleading that offers mere “labels and conclusions”
or “a formulaic recitation of the elements of a cause of action” will not survive
dismissal. See Twombly, 550 U.S. at 555. A court must dismiss a plaintiff’s
claims if he fails to nudge his “claims across the line from conceivable to
plausible.” Id. at 570.
3.    Analysis
      In their motions, the Corporate Defendants argue that the SAC should be
dismissed under Rule 12(b)(6) because it lacks sufficient factual allegations to
support the claims for deliberate indifference. Wexford also requests the Court
to dismiss the SAC as a shotgun pleading and strike certain damage requests.
The Court rejects these arguments as follows.
      A.     The Second Amended Complaint is Not a Shotgun Pleading
       To begin, the SAC is not a shotgun pleading. The Eleventh Circuit has
identified four categories of shotgun pleadings, only one of which may arguably
apply to the SAC: where a complaint is “replete with conclusory, vague, and
immaterial facts not obviously connected to any particular cause of action.”
Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322 (11th Cir.
2015). Wexford takes issue with allegations relating to a policy of the Corporate
Defendants to delay and deny medical care (ECF No. 52 at p. 21 n.4), a prior
incident questioning medical treatment provided to a different inmate under
the care of a Corizon affiliate (id. at ¶ 105), and a medical and statistical
overview of sepsis, (id. at p. 10). These allegations are material to the Corporate
Defendants’ policies and customs in the provision of medical care and notice of
prior constitutional violations resulting from the same, as well as the
seriousness of the Plaintiff’s illness. Those subjects are plainly material to the
Plaintiff’s claims against the Corporate Defendants. Accordingly, Wexford’s
requests to strike under Rules 8, 10 and 12(f) are denied.
      B.     The Corporate       Defendants’     Rule   12(b)(6)   Arguments      are
             Meritless
       Next, the Court rejects the Corporate Defendants’ arguments under Rule
12(b)(6). While not a government entity, private companies like the Corporate
Defendants may be liable under section 1983 in the performance of “a function
which is traditionally the exclusive prerogative of the state.” Kimbrough v.
Corizon Health, Inc., No. 4:17cv249, 2018 WL 3672761, at *6 (N.D. Fla. June
29, 2018) (quoting Ancata v. Prison Health Servs., 769 F.2d 703 (11th Cir.
1985)). Yet, respondent superior or vicarious liability is not a basis for recovery
on such claims, and a plaintiff must prove a “policy or custom” led to the
violation of his or her constitutional right. Id.; Monell v. Dep’t of Soc. Servs., 436
U.S. 658, 691 (1978). So where, as here, a prison inmate brings claims against
prison officials for deliberate indifference to the need for medical care, that
plaintiff must plausibly allege: “(1) that his constitutional rights were violated;
(2) that the municipality had a custom or policy that constituted deliberate
indifference to that constitutional right; and (3) that the policy or custom
caused the violation.” Fisher v. Miami-Dade Cty., 114 F. Supp. 3d 1247, 1252
(S.D. Fla. 2015) (Huck, J.) (quoting McDowell v. Brown, 392 F.3d 1283, 1289
(11th Cir. 2004)).
       In its motion, Wexford argues for dismissal under first prong, claiming
that the SAC fails to state a claim for deliberate indifference and that the
Plaintiff “never alleges that Wexford[’s] actions were intended to hurt him.”
(ECF No. 56 at p. 8.) Because only a Monell claim is brought against Wexford,
the Court construes this argument as failure to allege an underlying
constitutional violation. 3 “To prevail on a deliberate indifference to serious
medical need claim, Plaintiffs must show: (1) a serious medical need; (2) the
defendants’ deliberate indifference to that need; and (3) causation between that
indifference and the plaintiff’s injury.” Mann v. Taser Int’l, Inc., 588 F.3d 1291,
1306-07 (11th Cir. 2009). “To establish deliberate indifference, the defendant
must: (1) have subjective knowledge of a risk of serious harm; (2) disregard the
risk; and (3) display conduct beyond mere negligence.” Shaw v. Allen, 701 F.
App’x 891, 893 (11th Cir. 2017) (citation omitted). Thus, a plaintiff must show
“that the defendant was aware of facts from which the inference could be
drawn that a substantial risk of serious harm exists, and actually disregarded
that risk.” Id. Deliberate indifference can include failing to provide medical
treatment or delays in providing medical treatment, “though the reason for the
delay and the nature of the medical need is relevant in determining what type
of delay is constitutionally intolerable.” Farrow v. West, 320 F.3d 1235, 1245
(11th Cir. 2003) (citing McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir.
1999)).
       The Plaintiff sufficiently alleges a constitutional violation. For example,
and without limitation, the Plaintiff alleges that Mathurin, an employee of
Wexford, saw him, reviewed his blood labs, identified an infection and signs of
sepsis, obtained a radiology exam showing a potential septic emboli on his left
lung, ignored the radiologist’s instructions for follow-up x-rays, and failed to
provide further treatment for the Plaintiff’s known infection and suspected
sepsis, all of which led to the Plaintiff’s severe septic shock ten days later and,
ultimately, the amputation of his legs. (ECF No. 52 at ¶¶ 44, 45, 61, 66.) Those

3     Wexford raises no argument under the second or third prongs.
allegations, taken as true, support that Mathurin “was aware of facts from
which the inference could be drawn that a substantial risk of serious harm
exists, and actually disregarded that risk.” 4 Shaw, 701 F. App’x at 893
(affirming dismissal of prisoner’s deliberate indifference claim where the
plaintiff “failed to show that any of the defendants had subjective knowledge of
the risk of serious injury if they discontinued [his] therapy”); cf. McDowell, 392
F.3d at 1289, n.8 (holding that constitutional violation occurred in Monell claim
where plaintiff “had a severe medical condition that required urgent care and
treatment, which he did not receive.”). Thus the Court finds that the Plaintiff
sufficiently alleges a violation of his constitutional rights and denies Wexford’s
Rule 12(b)(6) argument.
       For its part, Corizon argues that the Plaintiff fails to state a Monell claim
under either a failure to train or deliberate indifference theory. (ECF No. 53 at
pp. 13-15.) With respect to failure to train, Corizon raises a number of factual
arguments, principally relating to causation and state of mind. (See id. at pp.
13-14 (arguing, for example, that a failure to train was not the “actual cause” of
the Plaintiff’s injuries, that the Plaintiff’s examples of prior similar incidents do
not establish Corizon’s knowledge of a need to train, and that the Plaintiff
misstates certain facts relating to Corizon’s provision of treatment). These
arguments are highly fact intensive and appropriately determined at a later
stage with the benefit of complete discovery. Moreover, as Judge Stampelos
found in similar case this year against Corizon, the Plaintiff sufficiently alleges
a claim for deliberate indifference:

      Plaintiff alleged that Corizon had a policy or custom, which was
      known to Dr. Ortiz and related to Plaintiff, for avoiding surgery for
      this type of injury in order to save money and increase profits. He
      alleged that the actions of Corizon's employees were consistent
      with, and proof of, the policy or custom. He alleged that this policy,
      and the resulting refusal of Corizon employees to affirmatively
      recognize his serious medical need and his need for a specialist
      and surgery, was directly and causally linked to his constitutional
      deprivation, manifesting in unnecessary pain and a reduced long-
      term chance of full recovery. Because Plaintiff has sufficiently
      alleged a policy or custom of Corizon that he contends directly
      resulted in his constitutional deprivation, Defendant's motion to
      dismiss the amended complaint against Corizon should be denied.
Kimbrough v. Corizon Health, Inc., No. 4:17cv249, 2018 WL 3672761, at *6
(N.D. Fla. June 29, 2018). Corizon’s request for dismissal is denied.

4     Notably, neither Mathurin nor any other individual defendant has moved
to dismiss on this basis.
4.    Wexford’s Motion to Strike Damage Claims is Denied
      Finally, Wexford requests the Court to strike certain damage claims
under Rule 12(f), arguing there are insufficient allegations of intent and
causation. (ECF No. 56 at p. 9 (arguing insufficient allegations of “conduct
motivation by evil intent”).) But Wexford cites no cases supporting that relief at
this stage, and the Court declines to pass judgment on such a fact intensive
theory on an undeveloped record. Thus, the request to strike is denied without
prejudice. Wexford may reassert these arguments at a later date, with the
benefit of discovery and more comprehensive briefing.
5.   Conclusion
     Accordingly, the motions to dismiss filed by Wexford Health Sources, Inc.
(ECF No. 56) and Corizon Health, Inc. (ECF No. 53) are denied. Corizon and
Wexford shall answer the second amended complaint by December 27, 2018.
      Done and ordered at Miami, Florida, on December 13, 2018.

                                            _______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
